USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #_

DATE FILED:__12/18/2019
——4

 

JAMES E. JOHNSON LAW DEPARTMENT AMY ROBINSON
Corporation Counsel 100 CHURCH STREET Spec. Assistant Corporation Counsel
NEW YORK, NY 10007 Phone (212) 356-3518

Fax (212) 356-3509
arobinso@law-nyc.gov

December 18, 2019

By ECF and E-mail
Honorable Analisa Torres

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Cristina Winsor v. City of New York, et al., 19-cv-6462 (AT) (JLC)
Your Honor:

I am an attorney in the Office of James E. Johnson, Corporation Counsel of the City of
New York, and assigned to represent defendants in the above-referenced matter. I write on
consent to request an adjournment of the initial conference in this matter from January 8, 2020, at
10:00 a.m., to January 29, 2020 or until sometime thereafter that is convenient for the Court. (See
Dkt. No. 6). Additional time is necessary due to counsel’s absence from the office December
23rd through December 29" and obligations in other matters in early January, including
preparation of an evaluation in Pogosian v. City of New York, 19-cv-7566 (S.D.N.Y.) due on
December 31*, ex parte submissions due in Marom v. City of New York, 15-cv-2017 (S.D.N.Y.)
on the December 31“, a settlement conference on January 2°’, an answer/other response due in a
complex litigation, Bunn v. City of New York, 19-cv-4667, (E.D.N.Y.) due on January 3“, review
of voluminous documents and redaction pertaining to initial disclosures in Bunn that are due on
January 7” followed by an initial conference in that matter on January 9". Plaintiffs counsel
consents to this request. No prior request has been made to adjourn the initial conference in this
matter. A prior request to extend the time to file an Answer until January 23, 2020, was requested
and granted by the Court. (See Dkt. No. 18).

Defendant thanks the Court for its time and consideration of this request.

GRANTED in part. The initial pretrial conference
scheduled for January 8, 2020, is ADJOURNED to Respectfully submitted,
January 22, 2020, at 12:00 p.m.

|S) Any Kabinean

SO ORDERED.

Dated: December 18, 2019
New York. New York

On

ANALISA TORRES
United States District Judge

 
